PER CURIAM.
Appellant, Osmel Alvarez (“defendant”), appeals his sentences and convictions for armed sexual battery, aggravated battery, kidnapping with a firearm, and impersonating a police officer while committing a felony. We affirm the judgments and convictions.
However, as correctly conceded by the State, the trial court erred in improperly designating the defendant’s conviction for impersonating a police officer during the commission of a felony, as a life felony. This crime is designated as a second degree felony, pursuant to Section 843.08, Florida Statutes (2000). Therefore, we remand this cause for the limited purpose of correcting the scriveners error in the written judgment.
Affirmed; remanded with instructions.
GERSTEN and GREEN, JJ., Concur.